74 F.3d 1234NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Marcelo MORIZ-HENRIQUEZ, Defendant-Appellant.
No. 95-7466.
United States Court of Appeals,
Fourth Circuit.Jan. 24, 1996.

Marcelo Moriz-Henriquez, Appellant Pro Se.  Lawrence Joseph Leiser, Assistant United States Attorney, Alexandria, Virginia, for Appellee.
Before RUSSELL, HALL and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his post-judgment motion for enlargement of time to file additional pleadings in his 28 U.S.C. Sec. 2255 (1988) action.  We have reviewed the record and the district court's opinion and find no reversible error.  The motion, which essentially sought reconsideration under Fed.R.Civ.P. 60(b), presented no exceptional circumstances warranting relief.  See Dowell v. State Fire & Cas. Auto Ins. Co., 993 F.2d 46, 48 (4th Cir.1993).  Accordingly, we affirm on the reasoning of the district court.  United States v. Moriz-Henriquez, Nos.  CR-93-92-A;  CA-95-401-AM (E.D.Va. Aug. 25, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED